--------------------------------------------------------------------------------

Exhibit 10.1



Execution Version


NINTH AMENDMENT TO CREDIT AGREEMENT


THIS NINTH AMENDMENT TO CREDIT AGREEMENT (this “Ninth Amendment”), dated as of
November 28, 2018, is by and among NEW MEDIA HOLDINGS I LLC, a Delaware limited
liability company (“Holdings”), NEW MEDIA HOLDINGS II LLC, a Delaware limited
liability company (the “Borrower”), certain Subsidiaries of Holdings party
hereto (together with Holdings, collectively, the “Guarantors”), the several
banks and other financial institutions or entities party hereto (the
“Incremental Term Lenders”) and CITIZENS BANK OF PENNSYLVANIA, as administrative
agent on behalf of the Lenders under the Credit Agreement (as hereinafter
defined) (in such capacity, the “Administrative Agent”).  Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed thereto
in the Credit Agreement.




W I T N E S S E T H


WHEREAS, the Borrower, Holdings, certain banks and financial institutions from
time to time party thereto (the “Lenders”) and the Administrative Agent are
parties to that certain credit agreement dated as of June 4, 2014 (as previously
amended or modified pursuant to that certain letter agreement dated as of July
17, 2014, that certain First Amendment dated as of September 3, 2014, that
certain Second Amendment dated as of November 20, 2014, that certain Third
Amendment dated as of January 9, 2015, that certain Fourth Amendment dated as of
February 13, 2015, that certain Fifth Amendment dated as of March 6, 2015, that
certain Sixth Amendment dated as of May 29, 2015, that certain Seventh Amendment
dated as of July 14, 2017 and that certain Eighth Amendment dated as of February
16, 2018 and as further amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”);


WHEREAS, pursuant to Section 2.24(a) of the Credit Agreement, the Borrower has
notified the Administrative Agent that it is requesting (i) a Term Loan Increase
in an aggregate principal amount of $30,000,000 (the “Ninth Amendment
Incremental Term Loan”) on the terms set forth in this Ninth Amendment and (ii)
that the Administrative Agent and the Incremental Term Lenders amend the Credit
Agreement to effect such amendments as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent and the Borrower, to effect the
Ninth Amendment Incremental Term Loan;


WHEREAS, the Incremental Term Lenders are willing to provide the Ninth Amendment
Incremental Term Loan and to make such amendments to the Credit Agreement, in
accordance with and subject to the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:



--------------------------------------------------------------------------------

ARTICLE I
AMENDMENT AND INCREMENTAL TERM LOANS


1.1          Ninth Amendment.  This Ninth Amendment constitutes an “Incremental
Amendment” pursuant to Section 2.24 of the Credit Agreement.


1.2        Amendments to Credit Agreement.  From and after the Ninth Amendment
Effective Date (as hereinafter defined), the Credit Agreement is amended
pursuant to this Ninth Amendment to make the amendments set forth in Annex A to
this Ninth Amendment.


1.3         Amendments to Schedule 2.1.  From and after the Ninth Amendment
Effective Date, Schedule 2.1 to the Credit Agreement is hereby amended and
supplemented to add the information set forth on the Supplement to Schedule 2.1
attached as Annex B to this Ninth Amendment to reflect amendments pursuant to
this Ninth Amendment.  All other Schedules to the Credit Agreement shall not be
modified or otherwise affected.


1.4         Ninth Amendment Incremental Term Loans.  Each Incremental Term
Lender hereby agrees, severally and not jointly, to provide the Ninth Amendment
Incremental Term Loans in the form of a Term Loan Increase (which shall be of
the same Class as, and fungible with, the Seventh Amendment Extended Term Loans,
the 2017 Incremental Term Loans and the Eighth Amendment Incremental Term Loans
and shall have identical terms as the Seventh Amendment Extended Term Loans, the
2017 Incremental Term Loans and the Eighth Amendment Incremental Term Loans) in
an aggregate principal amount of $30,000,000 to the Borrower on the Ninth
Amendment Effective Date (as hereinafter defined), on the terms and conditions
set forth herein and in the Credit Agreement (as amended by this Amendment).


1.5         Credit Agreement Governs.  Except as set forth in this Ninth
Amendment and in the Credit Agreement (as amended by this Amendment), the Ninth
Amendment Incremental Term Loans shall be subject to the provisions, including
any provisions restricting the rights, or regarding the obligations, of the Loan
Parties or any provisions regarding the rights of the Lenders, of the Credit
Agreement and the other Loan Documents.


ARTICLE II
INTEREST PERIODS


In connection with this Ninth Amendment, the Interest Periods applicable to the
Seventh Amendment Extended Term Loans, the 2017 Incremental Term Loans and the
Eighth Amendment Incremental Term Loans shall be reset as necessary to cause the
Interest Periods applicable to the Seventh Amendment Extended Term Loans, the
2017 Incremental Term Loans and the Eighth Amendment Incremental Term Loans to
be identical to the Interest Periods applicable to the Ninth Amendment
Incremental Term Loans funded on the Ninth Amendment Effective Date.  The
Borrower shall be responsible for any costs arising under Section 2.19 of the
Credit Agreement resulting from such action.


2

--------------------------------------------------------------------------------

ARTICLE III
CONDITIONS TO EFFECTIVENESS


3.1          Closing Conditions.  This Ninth Amendment shall become effective as
of the day and year set forth above (the “Ninth Amendment Effective Date”) upon
satisfaction (or waiver) of the following conditions (in each case, in form and
substance reasonably acceptable to the Administrative Agent):


(a)         Executed Ninth Amendment.  The Administrative Agent shall have
received a copy of this Ninth Amendment duly executed by each of the Loan
Parties, the Administrative Agent and the Incremental Term Lenders.


(b)         Ninth Amendment Incremental Term Loan Conditions.  The conditions
set forth in Section 2.24(d) of the Credit Agreement shall have been satisfied.




(c)
Fees and Expenses.



(i)          The Borrower shall have paid, or cause to be paid, or shall have
arranged for such payment in a manner reasonably satisfactory to the
Administrative Agent, all fees due and payable on the Ninth Amendment Effective
Date pursuant to the terms of that certain Engagement Letter, dated as of
November 14, 2018, by and among the Borrower, the Administrative Agent, and
Citizens Bank, N.A., as lead arranger.


(ii)         The Administrative Agent shall have received from the Borrower such
other fees and expenses that are due and payable in connection with the
consummation of the transactions contemplated hereby and King & Spalding LLP
shall have received from the Borrower payment of all outstanding fees and
expenses previously incurred and all fees and expenses incurred in connection
with this Ninth Amendment.


(d)          Closing Certificates.  The Administrative Agent shall have received
for each Loan Party a certificate (which may be in the form of an omnibus
certificate) (A) certifying that the articles of incorporation or other
organizational documents, as applicable, of each Loan Party that were delivered
on the Closing Date (or later date, as applicable) remain true and complete as
of the Ninth Amendment Effective Date (or certified updates as applicable), (B)
certifying that the bylaws, operating agreements or partnership agreements of
each Loan Party that were delivered on the Closing Date (or later date, as
applicable) remain true and correct and in force and effect as of the Ninth
Amendment Effective Date (or certified updates as applicable), (C) attaching
copies of the resolutions of the board of directors or comparable managing body
of each Loan Party approving and adopting this Ninth Amendment, the transactions
contemplated herein and authorizing execution and delivery hereof, and
certifying such resolutions to be true and correct and in force and effect as of
the Ninth Amendment Effective Date and (D) certifying that each officer listed
in the incumbency certification contained in each



3

--------------------------------------------------------------------------------


Loan Party’s secretary’s certificate, delivered on the Closing Date (or later
date, as applicable) remains duly authorized to execute and deliver on behalf of
such Loan Party the Ninth Amendment or attaching a new incumbency certificate
for each officer signing this Ninth Amendment.


(e)         Legal Opinion.  The Administrative Agent shall have received an
opinion from Cleary Gottlieb Steen and Hamilton LLP, New York counsel for the
Loan Parties, dated the Ninth Amendment Effective Date and addressed to the
Administrative Agent and the Lenders which shall be in form and substance
reasonably satisfactory to the Administrative Agent.


(f)          Good Standings.  The Administrative Agent shall have received for
each Loan Party customary certificates of good standing, existence or its
equivalent with respect to such Loan Party in its state of incorporation or
organization, as applicable.


ARTICLE IV
MISCELLANEOUS


4.1         Amended Terms.  On and after the Ninth Amendment Effective Date, all
references to the Credit Agreement in each of the Loan Documents shall hereafter
mean the Credit Agreement as amended by this Ninth Amendment.  Except as
specifically amended hereby or otherwise agreed, the Credit Agreement is hereby
ratified and confirmed and shall remain in full force and effect according to
its terms.


4.2         Representations and Warranties of the Loan Parties.  The Loan
Parties hereby represent and warrant that (a) each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents is true
and correct in all material respects on and as of the Ninth Amendment Effective
Date as if made on and as of such date, except to the extent that any such
representation and warranty specifically relates to an earlier date, in which
case such representation and warranty was true and correct in all material
respects on and as of such earlier date; provided that, in each case, such
materiality qualifier shall not be applicable to any representation and warranty
that is already qualified or modified by materiality in the text thereof and (b)
no Default or Event of Default has occurred and is continuing on the Ninth
Amendment Effective Date or after giving effect to this Ninth Amendment.


4.3         Reaffirmation of Obligations.  Each Loan Party hereby ratifies the
Credit Agreement and acknowledges and reaffirms (a) that it is bound by all
terms of the Credit Agreement applicable to it and (b) that it is responsible
for the observance and full performance of its respective Obligations.


4.4          Loan Document.  This Ninth Amendment shall constitute a Loan
Document under the terms of the Credit Agreement.


4.5         Expenses.  The Borrower agrees to pay all reasonable and documented
out-of-pocket costs and expenses of the Administrative Agent in connection with
the preparation,



4

--------------------------------------------------------------------------------


execution and delivery of this Ninth Amendment, including without limitation the
reasonable and documented fees and expenses of the Administrative Agent’s legal
counsel.


4.6         Further Assurances.  The Loan Parties agree to promptly take such
action, upon the reasonable request of the Administrative Agent, as is necessary
to carry out the intent of this Ninth Amendment.


4.7          Entirety.  This Ninth Amendment and the other Loan Documents embody
the entire agreement among the parties hereto and supersede all prior agreements
and understandings, oral or written, if any, relating to the subject matter
hereof.


4.8         Counterparts; Telecopy.  This Ninth Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. 
Delivery of an executed counterpart to this Ninth Amendment by telecopy or other
electronic means shall be effective as an original and shall constitute a
representation that an original will be delivered.


4.9         GOVERNING LAW.  THIS NINTH AMENDMENT SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).


4.10        Successors and Assigns.  This Ninth Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.


4.11        Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. 
The jurisdiction, service of process and waiver of jury trial provisions set
forth in Sections 9.12 and 9.18 of the Credit Agreement are hereby incorporated
by reference, mutatis mutandis.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


5

--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have caused this Ninth Amendment to be
duly executed on the date first above written.


BORROWER:
NEW MEDIA HOLDINGS II LLC
             
By:
/s/ Gregory W. Freiberg
 
Name:
Gregory W. Freiberg
 
Title:
Chief Financial Officer
     
GUARANTORS:
NEW MEDIA HOLDINGS I LLC
             
By:
/s/ Gregory W. Freiberg
 
Name:
Gregory W. Freiberg
 
Title:
Chief Financial Officer
       
LOCAL MEDIA GROUP HOLDINGS LLC
 
LOCAL MEDIA GROUP, INC.
 
SEACOAST NEWSPAPERS, INC.
 
LMG MASSACHUSETTS, INC.
 
THE INQUIRER AND MIRROR, INC.
 
THE MAIL TRIBUNE, INC.
 
LMG NATIONAL PUBLISHING, INC.
 
THE NICKEL OF MEDFORD, INC.
 
LMG STOCKTON, INC.
       
By:
/s/ Gregory W. Freiberg
 
Name:
Gregory W. Freiberg
 
Title:
Chief Financial Officer









NEW MEDIA HOLDINGS II LLC
NINTH AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------



COPLEY OHIO NEWSPAPERS, INC.
 
GATEHOUSE MEDIA MICHIGAN HOLDINGS, INC.
ENHE ACQUISITION, LLC
 
GATEHOUSE MEDIA MINNESOTA HOLDINGS, INC.
ENTERPRISE NEWSMEDIA HOLDING, LLC
 
GATEHOUSE MEDIA MISSOURI HOLDINGS II, INC.
ENTERPRISE NEWSMEDIA, LLC
 
GATEHOUSE MEDIA MISSOURI HOLDINGS, INC.
ENTERPRISE PUBLISHING COMPANY, LLC
 
GATEHOUSE MEDIA MASSACHUSETTS I, INC.
GATEHOUSE MEDIA ARKANSAS HOLDINGS, INC.
 
GATEHOUSE MEDIA MASSACHUSETTS II, INC.
GATEHOUSE MEDIA CALIFORNIA HOLDINGS, INC.
 
GATEHOUSE MEDIA NEBRASKA HOLDINGS, INC.
GATEHOUSE MEDIA COLORADO HOLDINGS, INC.
 
GATEHOUSE MEDIA VIRGINIA HOLDINGS, INC.
GATEHOUSE MEDIA CONNECTICUT HOLDINGS, INC.
 
GATEHOUSE MEDIA NEW YORK HOLDINGS, INC.
GATEHOUSE MEDIA CORNING HOLDINGS, INC.
 
GATEHOUSE MEDIA NORTH DAKOTA HOLDINGS, INC.
GATEHOUSE MEDIA DELAWARE HOLDINGS, INC.
 
GATEHOUSE MEDIA OHIO HOLDINGS, INC.
GATEHOUSE MEDIA DIRECTORIES HOLDINGS, INC.
 
GATEHOUSE MEDIA OKLAHOMA HOLDINGS, INC.
GATEHOUSE MEDIA FREEPORT HOLDINGS, INC.
 
GATEHOUSE MEDIA OPERATING, LLC
GATEHOUSE MEDIA HOLDCO, LLC
 
GATEHOUSE MEDIA PENNSYLVANIA HOLDINGS, INC.
GATEHOUSE MEDIA ILLINOIS HOLDINGS II, INC.
 
GATEHOUSE MEDIA SUBURBAN NEWSPAPERS, INC.
GATEHOUSE MEDIA ILLINOIS HOLDINGS, INC.
 
GATEHOUSE MEDIA TENNESSEE HOLDINGS, INC.
GATEHOUSE MEDIA INTERMEDIATE HOLDCO, LLC
 
GATEHOUSE MEDIA TEXAS HOLDINGS, INC.
GATEHOUSE MEDIA IOWA HOLDINGS, INC.
 
UPCURVE, INC.
GATEHOUSE MEDIA KANSAS HOLDINGS II, INC.
 
GATEHOUSE MEDIA, LLC
GATEHOUSE MEDIA KANSAS HOLDINGS, INC.
 
GEORGE W. PRESCOTT PUBLISHING COMPANY, LLC
GATEHOUSE MEDIA LANSING PRINTING, INC.
 
LIBERTY SMC, L.L.C.
GATEHOUSE MEDIA LOUISIANA HOLDINGS, INC.
 
LOW REALTY, LLC
GATEHOUSE MEDIA MANAGEMENT SERVICES, INC.
 
LRT FOUR HUNDRED, LLC
GATEHOUSE MEDIA MICHIGAN HOLDINGS II, INC.
 
MINERAL DAILY NEWS TRIBUNE, INC.
   
NEWS LEADER, INC.
   
SUREWEST DIRECTORIES
   
TERRY NEWSPAPERS, INC.
   
THE PEORIA JOURNAL STAR, INC.








 
By:
/s/ Gregory W. Freiberg
 
Name:
Gregory W. Freiberg
 
Title:
Chief Financial Officer









NEW MEDIA HOLDINGS II LLC
NINTH AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------



GATEHOUSE MEDIA TEXAS HOLDINGS II, INC.
 
BRIDGETOWER MEDIA DLN, LLC
LMG RHODE ISLAND HOLDINGS, INC.
 
DAILY JOURNAL OF COMMERCE, INC.
LMG MAINE HOLDINGS, INC.
 
DAILY REPORTER PUBLISHING COMPANY
CUMMINGS ACQUISITION, LLC
 
BRIDGETOWER MEDIA HOLDING COMPANY
CA ALABAMA HOLDINGS, INC.
 
ARIZONA NEWS SERVICE, LLC
CA FLORIDA HOLDINGS, LLC
 
MISSOURI LAWYERS MEDIA, LLC
CA SOUTH CAROLINA HOLDINGS, INC.
 
FINANCE AND COMMERCE, INC.
CA NORTH CAROLINA HOLDINGS, INC.
 
THRIVEHIVE, INC.
CA LOUISIANA HOLDINGS, INC.
 
CYBERINK, LLC
CA MASSACHUSETTS HOLDINGS, INC.
 
UPCURVE CLOUD LLC
DB ACQUISITION, INC.
 
GATEHOUSE MEDIA GEORGIA HOLDINGS, INC.
DB ARKANSAS HOLDINGS, INC.
 
GATEHOUSE MEDIA ALASKA HOLDINGS, INC.
DB IOWA HOLDINGS, INC.
 
GATEHOUSE MEDIA OREGON HOLDINGS, INC.
DB NORTH CAROLINA HOLDINGS, INC.
   
DB OKLAHOMA HOLDINGS, INC.
   
DB TENNESSEE HOLDINGS, INC.
   
DB TEXAS HOLDINGS, INC.
   
DB WASHINGTON HOLDINGS, INC.
   
W-SYSTEMS CORP.
   
GATEHOUSE MEDIA OHIO HOLDINGS II, INC.
   
DOLCO ACQUISITION, LLC
   
BRIDGETOWER MEDIA, LLC
   
THE NWS COMPANY, LLC
   
LONG ISLAND BUSINESS NEWS, LLC
   
NEW ORLEANS PUBLISHING GROUP, L.L.C.
   
NOPG, L.L.C.
   
LAWYER’S WEEKLY, LLC
   
THE DAILY RECORD COMPANY, LLC
   
IDAHO BUSINESS REVIEW, LLC
   
THE JOURNAL RECORD PUBLISHING CO., LLC
   






 
By:
/s/ Gregory W. Freiberg
 
Name:
Gregory W. Freiberg
 
Title:
Chief Financial Officer









NEW MEDIA HOLDINGS II LLC
NINTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT:
CITIZENS BANK OF PENNSYLVANIA, as Administrative Agent
             
By:
/s/ Arthur D. Burns
 
Name:
Arthur D. Burns
 
Title:
Managing Director









NEW MEDIA HOLDINGS II LLC
NINTH AMENDMENT TO CREDIT AGREEMENT





--------------------------------------------------------------------------------



INCREMENTAL TERM LENDERS:
CITIZENS BANK, N.A., as an Incremental Term Lender
             
By:
/s/ Arthur D. Burns
 
Name:
Arthur D. Burns
 
Title:
Managing Director









NEW MEDIA HOLDINGS II LLC
NINTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Annex A


Amendments to Credit Agreement




1.1          New Definitions.  Section 1.1 of the Credit Agreement is hereby
amended by inserting in appropriate alphabetical order the following new
definitions:


“Ninth Amendment” means that certain Ninth Amendment to Credit Agreement dated
as of the Ninth Amendment Effective Date, by and among Holdings, the Borrower,
the other Loan Parties party thereto, the Lenders party thereto and the
Administrative Agent.


“Ninth Amendment Effective Date” means November 28, 2018.


“Ninth Amendment Incremental Term Commitment” means, as to each Term Loan
Lender, its obligation (if applicable) to make a Ninth Amendment Incremental
Term Loan to the Borrower pursuant to Section 2.1(a)(ix) in an aggregate amount
not to exceed the amount specified opposite such Lender’s name on Schedule 2.1
under the caption “Ninth Amendment Incremental Term Commitment” or in the
Assignment and Acceptance (or Affiliated Lender Assignment and Assumption)
pursuant to which such Term Loan Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement (including pursuant to Section 2.24 or Section 2.25).  The aggregate
amount of the Ninth Amendment Incremental Term Commitments as of the Ninth
Amendment Effective Date is $30,000,000.


“Ninth Amendment Incremental Term Loans” means the term loans made by the
Lenders on the Ninth Amendment Effective Date to the Borrower pursuant to
Section 2.1(a)(ix); it being understood that except as set forth in the Ninth
Amendment and in this Agreement, the Ninth Amendment Incremental Term Loans
shall be of the same Class as (and fungible with) the Seventh Amendment Extended
Term Loans, the 2017 Incremental Term Loans and the Eighth Amendment Incremental
Term Loans, shall have identical terms as the Seventh Amendment Extended Term
Loans, the 2017 Incremental Term Loans and the Eighth Amendment Incremental Term
Loans and shall otherwise be subject to the provisions, including any provisions
restricting the rights, or regarding the obligations, of the Loan Parties or any
provisions regarding the rights of the Lenders, of this Agreement and the other
Loan Documents.


1.2          Amended Definitions. The following definitions in Section 1.1 of
the Credit Agreement shall be amended as follows:


(a)          Clause (a) of the definition of “Applicable Margin” shall be
replaced in its entirety with the following:



--------------------------------------------------------------------------------


“(a)          (i) with respect to Fourth Amendment Replacement Term Loans and
the Sixth Amendment Incremental Term Loans, (x) 6.25% for Eurodollar Rate Loans
and (y) 5.25% for Base Rate Loans and (ii) with respect to Seventh Amendment
Extended Term Loans, the 2017 Incremental Term Loans, the Eighth Amendment
Incremental Term Loans and the Ninth Amendment Incremental Term Loans, (x) 6.25%
for Eurodollar Rate Loans and (y) 5.25% for Base Rate Loans; and”


(b)          The first sentence of the definition of “Base Rate” shall be
replaced in its entirety with the following:


“”Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus ½ of 1% and (c) the Eurodollar Rate for an Interest
Period of one month plus 1.0%; provided, however, that notwithstanding the
foregoing, the Base Rate with respect to Fourth Amendment Replacement Term
Loans, Sixth Amendment Incremental Term Loans, Seventh Amendment Extended Term
Loans, the 2017 Incremental Term Loans, the Eighth Amendment Incremental Term
Loans and the Ninth Amendment Incremental Term Loans shall at no time be less
than 2.0% per annum.”


(c)          The definition of “Incremental Term Commitment” shall be replaced
in its entirety with the following:


““Incremental Term Commitment” has the meaning set forth in Section 2.24(a) and
shall include the Sixth Amendment Incremental Term Loan Commitment, the 2017
Incremental Term Loan Commitment, the Eighth Amendment Incremental Term Loan
Commitment and the Ninth Amendment Incremental Term Loan Commitment.”


(d)          The definition of “Incremental Term Loans” shall be replaced in its
entirety with the following:


““Incremental Term Loans” has the meaning set forth in Section 2.24(b) and shall
include the Sixth Amendment Incremental Term Loans, the 2017 Incremental Term
Loans, the Eighth Amendment Incremental Term Loans and the Ninth Amendment
Incremental Term Loans.”


(e)          The definition of “Interest Period” shall be amended by (x)
deleting the “and” at the end of clause (vi) thereof, (y) inserting “; and” at
the end of clause (vii) thereof and inserting the following as a new clause
(viii):


“(viii)          any Interest Period election with respect to the Seventh
Amendment Extended Term Loans, the 2017 Incremental Term Loans and the Eighth




--------------------------------------------------------------------------------

Amendment Incremental Term Loans as in effect on the Ninth Amendment Effective
Date shall apply to the Ninth Amendment Incremental Term Loans.”


(f)          The definition of “Maturity Date” shall be replaced in its entirety
with the following:


““Maturity Date” means (i) with respect to the Fourth Amendment Replacement Term
Loans and the Sixth Amendment Incremental Term Loans (for the avoidance of
doubt, other than any Fourth Amendment Replacement Term Loans and the Sixth
Amendment Incremental Term Loans that have been converted to Seventh Amendment
Extended Term Loans), the sixth anniversary of the Closing Date; (ii) with
respect to the Seventh Amendment Extended Term Loans, the 2017 Incremental Term
Loans, the Eighth Amendment Incremental Term Loans and the Ninth Amendment
Incremental Term Loans, July 14, 2022 and (iii) with respect to the Revolving
Credit Facility, July 14, 2021 (the “Revolving Credit Maturity Date”); (iv) with
respect to any tranche of Extended Term Loans (other than the Seventh Amendment
Extended Term Loans), Extended Revolving Credit Commitments, the final maturity
date as specified in the applicable Extension Request accepted by the respective
Lender or Lenders and (v) with respect to any Incremental Loans (other than the
Sixth Amendment Incremental Term Loans, the 2017 Incremental Term Loans, the
Eighth Amendment Incremental Term Loans and the Ninth Amendment Incremental Term
Loans) or Incremental Revolving Credit Commitments (other than the Fifth
Amendment Incremental Revolver Increase), the final maturity date as specified
in the applicable Incremental Amendment; provided that, in each case, if such
day is not a Business Day, the applicable Maturity Date shall be the Business
Day immediately succeeding such day.”


(g)          The definition of “Repricing Transaction” shall be replaced in its
entirety with the following:


““Repricing Transaction” means (a) the prepayment, refinancing, substitution,
replacement or conversion of all or a portion of the Seventh Amendment Extended
Term Loans, the 2017 Incremental Term Loans, the Eighth Amendment Incremental
Term Loans or the Ninth Amendment Incremental Term Loans with the incurrence by
the Borrower or any Subsidiary of any Indebtedness under any credit facilities
that results in the reduction of the All-In Yield of such Indebtedness relative
to the Seventh Amendment Extended Term Loans, the 2017 Incremental Term Loans,
the Eighth Amendment Incremental Term Loans or the Ninth Amendment Incremental
Term Loans so repaid, refinanced, substituted, replaced or converted and (b) any
amendment to this Agreement that results in the reduction of the All-In Yield
applicable to the Seventh Amendment Extended Term Loans, the 2017 Incremental
Term Loans, the Eighth Amendment Incremental Term Loans or the Ninth Amendment
Incremental Term Loans, excluding, in each case, for avoidance of doubt, any
such reductions in connection



--------------------------------------------------------------------------------


with a Change of Control; provided, that, for the avoidance of doubt, a
Repricing Transaction does not include any prepayment, repayment or refinancing,
as the case may be, in connection with a Change of Control.”


1.3          Other Amendments.  The following sections of the Credit Agreement
shall be amended as follows:


(a)          The first whereas clause in the recitals shall be replaced in its
entirety with the following:


“WHEREAS, the Borrower has requested the Lenders to extend credit in the form of
(i) Initial Term Loans in an aggregate principal amount of $200,000,000, (ii)
First Amendment Incremental Term Loans in an aggregate principal amount of
$25,000,000, (iii) Third Amendment Incremental Term Loans in an aggregate
principal amount as of the Third Amendment Effective Date of $102,000,000, (iv)
Fourth Amendment Replacement Term Loans in an initial aggregate principal amount
of $327,000,000 which Fourth Amendment Replacement Term Loans replaced the
Initial Term Loans, the First Amendment Incremental Term Loans and the Third
Amendment Incremental Term Loans in accordance with the terms of Section 9.1(d)
of this Agreement and on the Seventh Amendment Effective Date, $317,725,312.50
of such Fourth Amendment Replacement Term Loans were converted into Seventh
Amendment Extended Term Loans in accordance with the terms of Section 2.25(a) of
this Agreement, (v) Revolving Credit Commitments in an initial aggregate
principal amount of $25,000,000 (which may be used for the issuance of one or
more Letters of Credit from time to time and one or more Swing Line Loans from
time to time), which Revolving Credit Commitments were increased to $75,000,000
as of the Third Amendment Effective Date by an Incremental Revolving Credit
Commitment of $50,000,000 (such increase, the “Third Amendment Incremental
Revolver Increase” and the Revolving Credit Loans made thereunder, the “Third
Amendment Incremental Revolving Credit Loans”) and which Third Amendment
Incremental Revolving Credit Loans have been repaid prior to the Conversion Date
and the Third Amendment Incremental Revolver Increase automatically terminated
in accordance with Section 2.2(a)(ii), (vi) additional Revolving Credit
Commitments in an aggregate principal amount of $15,000,000 as of the Fifth
Amendment Effective Date (such increase, the “Fifth Amendment Incremental
Revolver Increase”), (vii) Sixth Amendment Incremental Term Loans in an
aggregate principal amount of $25,000,000 and on the Seventh Amendment Effective
Date, $24,436,085.38 of such Sixth Amendment Incremental Term Loans were
converted into Seventh Amendment Extended Term Loans in accordance with the
terms of Section 2.25(a) of this Agreement, (viii) 2017 Incremental Term Loans
in an aggregate principal amount of $20,000,000, (ix) Eighth Amendment
Incremental Term Loans in an aggregate principal amount of $50,000,000 and (x)
Ninth Amendment Incremental Term Loans in an aggregate principal amount of
$30,000,000;”



--------------------------------------------------------------------------------

(b)          Section 2.1(a) shall be amended by adding the following as a new
clause (ix):


“(ix)      Subject to the terms and conditions hereof, the Term Loan Lenders
with a Ninth Amendment Incremental Term Commitment severally agree to make a
Ninth Amendment Incremental Term Loan denominated in Dollars to the Borrower on
the Ninth Amendment Effective Date in an amount equal to the amount of the Ninth
Amendment Incremental Term Commitment of such Lender, provided that, there may
only be one Borrowing Date for the Ninth Amendment Incremental Term Loan and any
remaining Ninth Amendment Incremental Term Commitment that is not borrowed shall
automatically expire on such Borrowing Date.  The Ninth Amendment Incremental
Term Loans may from time to time be Eurodollar Rate Loans or Base Rate Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.1 and 2.11.  Subject to Sections 2.5, 2.9 and 2.10,
all amounts owed hereunder with respect to the Ninth Amendment Incremental Term
Loans shall be paid in full no later than the Maturity Date with respect
thereto.  Amounts repaid or prepaid on the Ninth Amendment Incremental Term
Loans may not be reborrowed.”


(c)          Section 2.1(b) shall be amended by adding the following as a new
clause (viii):


“(viii)    The Borrower shall deliver to the Administrative Agent a Borrowing
Notice (which Borrowing Notice must be received by the Administrative Agent
prior to 10:00 A.M., New York City time, one (1) Business Day prior to the Ninth
Amendment Effective Date) requesting that the Term Loan Lenders with a Ninth
Amendment Incremental Term Commitment make the Ninth Amendment Incremental Term
Loans on the Ninth Amendment Effective Date.  Upon receipt of such Borrowing
Notice, which notice shall be irrevocable, the Administrative Agent shall
promptly notify each Term Loan Lender with a Ninth Amendment Incremental Term
Commitment thereof.  Not later than 10:00 A.M., New York City time, on the Ninth
Amendment Effective Date, each Term Loan Lender with a Ninth Amendment
Incremental Term Commitment shall make available to the Administrative Agent at
the Funding Office an amount in immediately available funds equal to the Ninth
Amendment Incremental Term Loan to be made by such Lender.  The Administrative
Agent shall promptly make available to the Borrower the aggregate of the amounts
made available to the Administrative Agent by the Term Loan Lenders in Dollars.”


(d)          Section 2.5(a) shall be replaced in its entirety with the
following:


“(a)   The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of the appropriate Term Loan Lender (i) (x) on June 30,
2017, each Term Loan Lender’s pro rata share of $877,344.68 (which payments
shall be reduced as a result of the application of prepayments in accordance
with the order of priority set forth in Section 2.9 and Section 2.10) and (y) on
the last Business Day of each March, June, September and December after



--------------------------------------------------------------------------------


September 30, 2018 commencing with December 31, 2018, with respect to the
Seventh Amendment Extended Term Loans, the 2017 Incremental Term Loans, the
Eighth Amendment Incremental Term Loans and the Ninth Amendment Incremental Term
Loans, each applicable Term Loan Lender’s pro rata share of $1,098,636.93 (which
payments shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.9 and Section 2.10)
and (ii) on the Maturity Date for the Seventh Amendment Extended Term Loans, the
2017 Incremental Term Loans, the Eighth Amendment Incremental Term Loans and for
the Ninth Amendment Incremental Term Loans, the aggregate principal amount of
all Seventh Amendment Extended Term Loans, 2017 Incremental Term Loans, Eighth
Amendment Incremental Term Loans and Ninth Amendment Incremental Term Loans
outstanding on such date (or on such earlier date on which the Loans become due
and payable pursuant to Section 7).  With respect to any Replacement Loans,
Incremental Term Loans or Extended Term Loans, such Loans shall be repaid by the
Borrower in the amounts and on the dates set forth in the Incremental Amendment
or Extension Amendment, as applicable.”

(e)          The first sentence in Section 2.7(d) shall be amended by deleting
the word “and” at the end of clause (vi) thereof and adding the following text
immediately before the period at the end thereof:


“and (viii) for the account of each Lender with a Ninth Amendment Incremental
Term Loan Commitment on the Ninth Amendment Effective Date, to such Lender out
of the proceeds of the Ninth Amendment Incremental Term Loan made by such Lender
on the Ninth Amendment Effective Date, as fee compensation for the funding of
such Lender’s Ninth Amendment Incremental Term Loan a closing fee to be effected
in the form of an OID in an amount equal to 0.25% of such Lender’s Ninth
Amendment Incremental Term Loan Commitment on the Ninth Amendment Effective
Date.”


(f)          The second sentence in Section 2.7(d) shall be replaced in its
entirety with the following:


“Such closing fee will be in all respects fully earned, due and payable on (i)
with respect to the Initial Term Loan, the Closing Date, (ii) with respect to
the First Amendment Incremental Term Loan, the First Amendment Effective Date,
(iii) with respect to the Third Amendment Incremental Term Loan and the Third
Amendment Incremental Revolver Increase, the Third Amendment Effective Date,
(iv) with respect to the Sixth Amendment Incremental Term Loan, the Sixth
Amendment Effective Date, (v) with respect to the 2017 Incremental Term Loan,
the Seventh Amendment Effective Date, (vi) with respect to the Eighth Amendment
Incremental Term Loan, the Eighth Amendment Effective Date and (vii) with
respect to the Ninth Amendment Incremental Term Loan, the Ninth Amendment
Effective Date, and in each case will be non-refundable and non-creditable
thereafter.”

--------------------------------------------------------------------------------

(g)          Section 2.9(b) shall be replaced in its entirety with the
following:


“(b)       Loan Repricing Protection.  In the event that, on or prior to the six
month anniversary of the Ninth Amendment Effective Date, the Borrower (a) makes
any prepayment of the Seventh Amendment Extended Term Loans, the 2017
Incremental Term Loans, the Eighth Amendment Incremental Term Loans or the Ninth
Amendment Incremental Term Loans in connection with any Repricing Transaction or
(b) effects any amendment of this Agreement resulting in a Repricing Transaction
with respect to the Seventh Amendment Extended Term Loans, the 2017 Incremental
Term Loans, the Eighth Amendment Incremental Term Loans or the Ninth Amendment
Incremental Term Loans, the Borrower shall pay to the Administrative Agent, for
the ratable account of each applicable Lender, (i) in the case of clause (a), a
prepayment premium not to exceed 1.00% of the aggregate principal amount of the
Seventh Amendment Extended Term Loans, the 2017 Incremental Term Loans, the
Eighth Amendment Incremental Term Loans or the Ninth Amendment Incremental Term
Loans being prepaid and (ii) in the case of clause (b), a payment not to exceed
1.00% of the aggregate principal amount of the applicable Seventh Amendment
Extended Term Loans, the 2017 Incremental Term Loans, the Eighth Amendment
Incremental Term Loans or the Ninth Amendment Incremental Term Loans outstanding
immediately prior to such amendment that is subject to such Repricing
Transaction (it being understood that if a Non-Consenting Lender is removed
pursuant to Section 2.23  in connection with a Repricing Transaction, such fee
shall be paid to the Non-Consenting Lender and not to the replacement Lender
pursuant to Section 2.23).”


(h)          Section 2.24(d) shall be amended by replacing clause (iii) thereof
in its entirety with the following:


“(iii)      the aggregate principal amount of Incremental Term Loans and
Incremental Revolving Credit Commitments incurred on and after the Seventh
Amendment Effective Date shall not exceed $100,000,000 in the aggregate (the
“Available Incremental Amount”) (and after giving effect to the incurrence of
the 2017 Incremental Term Loans, the Eighth Amendment Incremental Term Loans and
the Ninth Amendment Incremental Term Loans, the remaining Available Incremental
Amount shall be $0); and”


(i)          Section 3.16 shall be amended by adding the following text before
the last sentence thereof:


“The proceeds of the Ninth Amendment Incremental Term Loans made on the Ninth
Amendment Effective Date shall be applied by the Borrower for general corporate
purposes, including, without limitation, to finance acquisitions permitted under
this Agreement and the working capital needs of the Borrower and its
Subsidiaries in the ordinary course of business.”



--------------------------------------------------------------------------------

(j)          Section 5.10 shall be amended by adding the following text before
the last sentence thereof:


“The proceeds of the Ninth Amendment Incremental Term Loans made on the Ninth
Amendment Effective Date shall be applied by the Borrower for general corporate
purposes, including, without limitation, to finance acquisitions permitted under
this Agreement and the working capital needs of the Borrower and its
Subsidiaries in the ordinary course of business.”



--------------------------------------------------------------------------------

Annex B


Supplement to Schedule 2.1 to Credit Agreement


[See attached]

--------------------------------------------------------------------------------

SCHEDULE 2.1


Ninth Amendment Incremental Term Commitment


Lender
Ninth Amendment Incremental Term Commitment
CITIZENS BANK, N.A.
$30,000,000
TOTAL:
$30,000,000






--------------------------------------------------------------------------------